Case 2:20-cv-07199-RGK-AS Document 96 Filed 08/05/21 Page 1 of 2 Page ID #:2211
Case 2:20-cv-07199-RGK-AS Document 96 Filed 08/05/21 Page 2 of 2 Page ID #:2212




 1                                              ORDER
 2         The Court having considered the stipulation of the parties, and good cause
 3   appearing therefor, orders as follows:
 4         1. The action is dismissed with prejudice as against Defendant HYDRAULICS
 5   INTERNATIONAL, INC., a California Corporation pursuant to FRCP41(a)(1)(2).
 6         2. Each party shall bear their own costs and attorney’s fees.
 7         3. The Court shall retain jurisdiction over this matter to enforce the terms of
 8   the August 2, 2021 Settlement Agreement, if need be.
 9         IT IS SO ORDERED.
10

11

12          August 5, 2021
     DATED: _______________
13

14
                                               Hon. R. Gary Klausner
15                                             United States District Court Judge
16

17

18

19

20

21

22

23

24

25

26

27

28
                                             2
          [PROPOSED] ORDER ON PLAINTIFF’S NOTICE OF SETTLEMENT WITH DEFENDANT HII
